DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Claims 9-11 in the reply filed on 8/31/2022 is acknowledged.  The traversal is on the ground(s) that a search of the subject matter of the elected claims would necessarily encompass the subject matter of the non-elected claims and therefore, there is no serious search burden.  This is not found persuasive because Groups I and II are drawn to different statutory categories of invention, elected Group II is drawn to a product which can be made by another and materially different process and therefore presents a serious search and examination burden. (see Restriction Requirement, 8/25/2022).  Furthermore, a thorough and complete search for the product of elected Group II would not necessarily encompass the subject matter of the method of non-elected Group II.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “superior in design” in claims 9, 10 and 11, is a relative term which render the claims indefinite. The term “superior in design” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (JP H07181270A).
With respect to Claim 9, Sato teaches an article, for example, a timepiece or watch dial, comprising brass (i.e. a copper alloy) which has been processed to enhance the size and visibility of the crystalline grain structure of the alloy material. (abstract; para. 1, 6-18; Fig. 1).  In particular, Sato teaches that the “metal crystal pattern…can be sufficiently recognized even with the naked eye.” (para. 6-7). Finally, with respect to the preamble recitation “article superior in design,” as Sato teaches a copper alloy article with visibly recognizable crystalline grain structure and drawn to the design of the article (see, e.g. Fig. 1) it is deemed to constitute an “article superior in design” meeting the instant claims. 
With respect to Claim 10, Sato teaches wherein the article is the dial of a watch (i.e. wristwatch). (para. 9, 18).
With respect to Claim 11, the claim is drawn to the product of claim 1 further limited by the method in which it is made and therefore, comprises product-by-process limitations.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Here, Sato teaches an article meeting the claimed structure and properties of claim 9 and therefore, is deemed to meet the limitations of Claim 11.  Moreover, Sato teaches that the article is made by processing a copper alloy into a designed article (watch dial) and subjecting the surface of the article to an etching treatment to allow the crystalline structure of the copper alloy to become visibly recognizable. (abstract; para. 6-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735